DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on July 12, 2022, claims 1 and 11 have been amended, and claims 2, 7, 12, and 17 have been canceled.  Accordingly, claims 1, 3-6, 8-11, 13-16, and 18-20 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on July 12, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated March 14, 2022, are hereby withdrawn unless specifically noted below.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an outer peripheral surface extending continuously around the sole structure” at line 4.  It is unclear how the sole structure can include a surface that extends around itself.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “an outer peripheral surface extending continuously and defining an outermost portion of the sole surface”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.
Claim 1 recites the limitation “each of the inner peripheral surface of the outer sole element and the outer peripheral surface of the inner sole element being inwardly offset from and parallel to the outer peripheral surface of the outer sole element” at lines 9-11.  It is unclear from which perspective the recited surfaces are described as being parallel (e.g., from a top view, from a side view, from a rear view, or from some other view or direction).  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  Applicant’s disclosure appears to at least support said surfaces being parallel when viewed from a top down, i.e., normal, perspective of the upper surface as depicted in Applicant’s Fig. 3.  If this perspective is intended, it is suggested that the limitation instead read “wherein from a perspective normal to the upper surface, each of the inner peripheral surface of the outer sole element and the outer peripheral surface of the inner sole element being inwardly offset from and parallel to the outer peripheral surface of the outer sole element”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.
Claim 11 recites similar language similar to the limitations of claim 1 as discussed above and is therefore similarly rejected.
Claims 3-6, 8-10, 13-16, and 18-20 are similarly rejected for being dependent on a rejected claim.
Response to Arguments
In view of Applicant’s amendment, the search has been updated.  Applicant’s arguments, filed July 12, 2022, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-16, and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2019/0029365 to Lucca; USPN 5,141,578 to Yang; US 2007/0051018 to Issler; USPN 6,131,310 to Fang; US 2014/0352176 to Chang; and US 2019/0062614 to Steinbeck are each directed to sole structures having inserts positioned in outsole cavities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571)272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732